DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
	This Office Action is in response to the Supplemental Amendment filed on 10/29/2021 and the Amendment filed on 10/18/2021.

	Applicant's cooperation in correcting the informalities in the drawing and specification is appreciated.  

	Status of Claims:
	Claims 1-3 and 6-7 were amended (See the Supplemental Amendment filed on 10/29/2021)

	Drawings:
	The Amendment to Drawings of Figure 12 and Figure 15, filed on 10/18/2021 has been accepted.

	Specification:
	The Amendment to Specification, filed on 10/18/2021 has not been accepted.
Examiner’s Amendment:
The Examiner’s Amendment is to address typo errors and clarification of terminology terms in the Specification of Paragraphs of [0014], [0096], [0099], [0100], [0103], [0109], and [0110].

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kien T. Le (Reg. No. 64,167) on Tuesday November 2, 2021.
The application has been amended as follows: 
The Paragraphs of [0014], [0096], [0099], [0100], [0103], [0109], and [0110] of the Specification have been amended as following:
-- [0014] The engine 10 includes a low-pressure fuel delivery pipe DL connected to a feed pump (low-pressure pump) Pf through a low-pressure fuel supply pipe LL and a high-pressure fuel delivery pipe DH connected to a supply pump (high-pressure pump) Ps through a high- pressure fuel supply pipe LH. A fuel inlet of each of the port injection valves 15p is connected to the low-pressure fuel delivery pipe DL, and a fuel inlet of each of the in-cylinder injection valves 15d is connected to the high-pressure fuel delivery pipe DH. The feed pump Pf is an electric pump fuel delivery pipe DL and is supplied from the low-pressure fuel delivery pipe DL to the respective port injection valves 15p. The supply pump Ps is a piston pump (mechanical pump) that is driven by, for example, the engine 10. High-pressure fuel from the supply pump Ps is stored in the high-pressure fuel delivery pipe DH and is supplied from the high-pressure fuel delivery pipe DH to the respective in-cylinder injection valves 15d.-- 

-- [0096] The hybrid vehicle 1C shown in FIG. 12 is a series-parallel hybrid vehicle including an engine (internal combustion engine) 1OC including a plurality of cylinders (not shown), an electric power storage device 40C, a PCU 50C, and motor generators (synchronous motor generators) MG1, MG2. In the hybrid vehicle 1C, a crankshaft of the engine 1OC and a rotor of the motor generator MG1 are coupled to a first shaft Si, and the motor generator MG1 can convert at least a part of power from the engine 1OC into electric power. A rotor of the motor generator MG2 is coupled to a second shaft S2 directly or through a power transmission mechanism 120 including a gear train and the like, and the second shaft S2 is coupled to the wheels W through the differential gear 39 and the like. Note that the motor generator MG2 may be coupled to wheels (not shown) other than the wheels W. The hybrid vehicle 1C includes a clutch K that connects the first shaft S1 and the second shaft S2 to each other and disconnects Application No. 16/984,154both shafts. In the hybrid vehicle 1C, the power transmission mechanism 120, the clutch K, and the differential gear 39 may be included in a transaxle. --
2
-- [0099] The hybrid vehicle 1D shown in FIG. 13 is a parallel hybrid vehicle including an engine (internal combustion engine) 1OD including a plurality of cylinders (not shown), a motor generator (synchronous motor generator) MG, an electric oil pump EOP, a hydraulic clutch KO, a power transmission device 21, an electric power storage device (high-voltage battery) 40D, an accessory battery (low-voltage battery) [[42, a PCU 50D that drives the motor generator MG, an MGECU 55D that controls the PCU 50D, and a main electronic control unit (hereinafter, referred to as "main ECU") 170 that controls the engine 1OD and the power transmission device 21. The engine 1OD includes an upstream control apparatus 18 and a downstream control apparatus 19 as an exhaust gas control apparatus, and a crankshaft of the engine 1OD is coupled to an input member of a damper mechanism 24. The motor generator MG operates as an electric motor that is driven with electric power from the electric power storage device 40D to generate drive torque, and outputs regenerative braking torque at the time of braking of the hybrid vehicle 1D. The motor generator MG also operates a power generator that converts at least a part of power from the engine 1OD in a load operation into electric power. As shown in the drawing, a rotor of the motor generator MG is fixed to an input shaft 21i of the power transmission device 21.-- 

-- [0100] The clutch KO couples an output member of the damper mechanism 24, that is, the crankshaft of the engine 1OD and the input shaft 21i, that is, the rotor of the motor generator MG, and decouples both of the output member of the damper mechanism 24 and the input shaft 21i. The power transmission device 21 includes a torque converter (fluid-operated power transmission device) 22, a multi-plate or single-plate lockup clutch 23, a mechanical oil pump MOP, [[3 Application No. 16/984,154clutch 23 from an output shaft 210 of the power transmission device 21 to a drive shaft DS through the differential gear 39 with a gear shift in a plurality of stages. Note that the transmission 25 may be a mechanical continuously variable transmission, a dual-clutch transmission, or the like. A clutch may be disposed between the rotor of the motor generator MG and the input shaft 21i of the power transmission device 21 to couple or decouple both of rotor of the motor generator MG and the input shaft 21i of the power transmission device 21 (see a two-dot-chain line in FIG. 13).-- 

-- [0103] The hybrid vehicle lE shown in FIG. 14 includes an engine (internal combustion engine) l0E including a plurality of cylinders (not shown), a motor generator (synchronous motor generator) MG, a power transmission device 21E, a high-voltage battery 40E, a low- voltage battery (accessory battery) [[42E, a DC/DC converter 44 connected to the high- voltage battery 40E and the low-voltage battery [[42E, an inverter 54 that drives the motor generator MG, an engine ECU 100E that controls the engine 10E, an MGECU 55E that controls the DC/DC converter 44 and the inverter 54, and an HVECU 70E that controls the entire vehicle. The engine l0E includes an upstream control apparatus 18 and a downstream control apparatus 19 as an exhaust gas control apparatus, and a crankshaft 12 of the engine l0E is coupled to an input member of a damper mechanism (not shown) included in the power transmission device 21E. The engine l0E includes a starter 130 that output cranking torque to the crankshaft 12 to start the engine 10E. --

-- [0109] The power transmission device 21F includes a torque converter (fluid-operated power transmission device) 22, a multi-plate or single-plate lockup clutch 23, a damper mechanism 24, a mechanical oil pump MOP, [[4 Application No. 16/984,154plurality of stages. Note that the transmission 25 may be a mechanical continuously variable transmission, a dual-clutch transmission, or the like. --

-- [0110] FIG. 16 is a flowchart illustrating a catalyst temperature increase control routine that is executed by the engine ECU 100F in the above-described vehicle 1F. The engine ECU 100F starts execution of the routine of FIG. 16 when determination is made that a deposition amount of particulate matters on a particulate filter of the downstream control apparatus 19 is equal to or greater than a threshold value determined in advance, and a temperature of the particulate filter is lower than a temperature increase control start temperature (predetermined temperature). At the time of the start of the routine of FIG. 16, the engine ECU 100F acquires information needed for control, such as separately set requested power Pe* and a target rotation speed Ne* to the engine lOF, an intake air amount GA or a rotation speed Ne of the engine lOF, a coolant temperature Tw, a crank position from a crank angle sensor [[(not shown in FIG. 15), and a gear shift stage of the transmission 25 (Step S600). --

Allowable Subject Matter
1. Claims 1-7 are allowed over the prior art of record.

2. The following is an examiner’s statement of reasons for allowance: 
	Regarding Claim 1, the prior art fails to disclose or render obvious the claimed combination of a vehicle having a power generation device including at least a multi-cylinder engine, the power generation device being configured to output drive power to wheels; a catalyst positioned in an exhaust pipe of the multi-cylinder engine for removing exhaust gas from the multi-cylinder engine; a purge valve to introduce evaporative fuel generated in a fuel tank configured to store fuel of the multi-cylinder engine via a purge passage into an intake pipe of the multi-cylinder engine; and including:
“a control device configured to execute catalyst temperature increase control for stopping fuel supply to at least one cylinder and supplying fuel to remaining cylinders other than the at least one cylinder in a case where a temperature increase of the catalyst is requested during a load operation of the multi-cylinder engine, execute control such that the power generation device supplements insufficient drive power due to the execution of the catalyst temperature increase control, and decrease an amount of the evaporative fuel introduced into the intake pipe by the purge valve during the execution of the catalyst temperature increase control compared to a case where the catalyst temperature increase control is not executed.”

Regarding Claim 7, the prior art fails to disclose or render obvious the claimed combination of control method for a vehicle, the vehicle including a power generation device including at least a multi-cylinder engine, the power generation device being configured to output drive power to wheels, a catalyst positioned in an exhaust pipe of the multi-cylinder engine for removing exhaust gas from the multi-cylinder engine, and a purge valve to introduce evaporative fuel generated in a fuel tank configured to store fuel of the multi-cylinder engine via a purge passage into an intake pipe of the multi-cylinder engine, the control method comprising: 
“executing catalyst temperature increase control for stopping fuel supply to at least one cylinder and supplying fuel to remaining cylinders other than the at least one cylinder in a case where a temperature increase of the catalyst is requested during a load operation of the multi-cylinder engine; 
56 	executing control such that the power generation device supplements insufficient drive power due to the execution of the catalyst temperature increase control; and 
decreasing an amount of the evaporative fuel introduced into the intake pipe by the purge valve during the execution of the catalyst temperature increase control compared to a case where the catalyst temperature increase control is not executed.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dudar et al.  (Patent Number US-9970367-B2) relates to systems and methods for targeted heating in an evaporative fuel vapor canister purge.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI BA TRIEU whose telephone number is (571)272-4867.  The examiner can normally be reached on M-T 5:45 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THAI BA TRIEU/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        November 2, 2021